KDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 17/030,537, filed on September 24, 2020.

Information Disclosure Statement
The information disclosure statement filed September 24, 2020 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings are objected to because Figures 6, 7, and 9 lack the proper cross-hatching which indicates the type of materials, which may be in an invention.  Specifically, the cross hatching to indicate the conductive and insulative materials is improper.  The applicant should refer to MPEP Section 608.02 for the proper cross-hatching of materials. Correction is required.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shanai (Pub Num 2013/0043058).  Shanai discloses a cable (Figs 1-2) comprising an adhesive film that has excellent adhesion and heat resistance (Paragraph 16), while also being excellent in flame retardancy (Paragraph 78).  Specifically, with respect to claim 1, Shanai discloses flexible flat cable (FFC, 6, Fig 2) utilizing an insulating coating layer (top and bottom 4) made of a polycyclohexane dimethylene terephthalate (PCT) film (Paragraph 41), wherein the PCT film (top and bottom 4) comprising a lower insulating coating layer (bottom 4) made of the PCT film (Paragraph 41),  a lower adhesive layer (bottom .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 10, 14, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shanai (Pub Num 2013/0043058) in view of Sok et al (KR Pat Num 100473632).  Shanai discloses a cable (Figs 1-2) comprising an adhesive film that has excellent adhesion and heat resistance (Paragraph 16), while also being excellent in flame retardancy (Paragraph 78), as disclosed above with respect to claim  1.
	Specifically, with respect to claim 8, Shanai discloses that the FFC (6) is formed by laminating the two insulating coating layers (top and bottom 4) having two layers of adhesive (top and bottom 2) and two conductor adhesion layers (top and bottom 3) to the plurality of metal structures (various 5s) by a laminating machine (Paragraph 77).
	However, Shanai doesn’t specifically disclose the FFCs being manufactured using: a first lamination process in which heat of a temperature within a range of 100°C to 110°C and a pressure within a range of 1kgf/cm2 to 3kgf/cm2 are applied to the two insulating coating layers; and then a second lamination process immediately after the 2 to 110kgf/cm2 are applied to the two insulating coating layers (claim 8), nor the main bonding being formed by applying the same temperature to the lower insulating and the upper insulating layer (claim 10).
	Sok teaches a method of laminating a flexible flat cable (FFC, Figs 1-5) that overcomes the disadvantages of prior methods and ensures that the heating time of the film layers being heated are heated sufficiently to melt the adhesive of the film and ensure a proper bonded cable (see Purpose).  Specifically, with respect to claim  8 & 10, Sok teaches a flexible flat cable (460) being formed by laminating the two insulating coating layers (top and bottom 450) having two layers of adhesive (not shown) to the plurality of metal structures (not shown) by a laminating machine (Page 6), wherein the heat of a temperature within a range of 140°C to 180°C and a pressure within a range of 2kgf/cm2 to 3kgf/cm2 are applied to the two insulating coating layers; and then a second lamination process immediately after the first lamination process in which heat of a temperature within a range of 140°C to 160°C (i.e. 140°C to 180°C) and a pressure within a range of 2kgf/cm2 to 3kgf/cm2 are applied to the two insulating coating layers (Page 6).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the flexible flat cable of Shanai to be laminated by the process of stage 1 heating at a regulated temperature and pressure as taught by Sok because Sok teaches that such a method of manufacturing a flexible flat cable overcomes the disadvantages of prior methods and ensures that the heating time of the 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of forming a flexible flat cable of modified Shanai to comprise a first lamination process in which heat of a temperature within a range of 100°C to 110°C and a pressure within a range of 1kgf/cm2 to 3kgf/cm2 are applied to the two insulating coating layers; and then a second lamination process immediately after the first lamination process in which heat of a temperature within a range of 140°C to 160°C and a pressure within a range of 90kgf/cm2 to 110kgf/cm2 are applied to the two insulating coating layers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Shanai discloses a cable (Figs 1-2) comprising an adhesive film that has excellent adhesion and heat resistance (Paragraph 16), while also being excellent in flame retardancy (Paragraph 78).  With respect to claims 14 & 18, Shanai discloses a method of manufacturing an FFC (6) utilizing an insulating coating layer (top and bottom 4) made of a PCT film (ie polycyclohexane dimethylene terephthalate (PCT) film (Paragraph 41),comprising the steps of a lamination process of laminating while supplying a plurality of conductor wires (various 5) between two FFC insulations (top and bottom 4), having an adhesive adhered structure (top and bottom 2) to an insulating coating (top and bottom 4) made of the PCT film (ie polycyclohexane dimethylene terephthalate (PCT) film (Paragraph 41) through a primer (top and bottom 3).
2 to 3 kgf/cm2 and a second lamination process performed on the two FFC fabrics immediately after the first lamination process under a temperature in a range of 140 °C to 160 °C and a pressure in a range of 90 kgf/cm2 to 110 kgf/cm2 (claims 14 & 18), nor the method further comprising the steps of: the two FFC fabrics and the conductor wires moving in a vertical direction and passing between a pair of second heating rollers in the second lamination process; and the two FFC fabrics and the conductor wires passing between a pair of first rollers in the first lamination process wherein the first lamination process is to be free from a temperature interference of the second lamination process (claims 15 & 19).   
	Sok teaches a method of laminating a flexible flat cable (FFC, Figs 1-5) that overcomes the disadvantages of prior methods and ensures that the heating time of the film layers being heated are heated sufficiently to melt the adhesive of the film and ensure a proper bonded cable (see Purpose).  Specifically, with respect to claim 14 & 18, Sok teaches a flexible flat cable (460) being formed by laminating the two insulating coating layers (top and bottom 450) having two layers of adhesive (not shown) to the plurality of metal structures (452) by a laminating machine (Page 6), wherein the heat of a temperature within a range of 140°C to 180°C and a pressure within a range of 2kgf/cm2 to 3kgf/cm2 are applied to the two insulating coating layers; and then a second lamination process immediately after the first lamination process in which heat of a 2 to 3kgf/cm2 are applied to the two insulating coating layers (Page 6).  With respect to claim 15 & 19, Sok teaches a method further comprising the steps of the two FFC fabrics (top and bottom 450) and the conductor wires (452) moving in a vertical direction and passing between a pair of second heating rollers (440 & 441) in the second lamination process (Page 8); and the two FFC fabrics (top and bottom 450) and the conductor wires (450) passing between a pair of first rollers (410 & 415) in the first lamination process, wherein the first lamination process is to be free from a temperature interference of the second lamination process (Page 8).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of forming a flexible flat cable of modified Shanai to comprise a first lamination process in which heat of a temperature within a range of 100°C to 110°C and a pressure within a range of 1kgf/cm2 to 3kgf/cm2 are applied to the two insulating coating layers; and then a second lamination process immediately after the first lamination process in which heat of a temperature within a range of 140°C to 160°C and a pressure within a range of 90kgf/cm2 to 110kgf/cm2 are applied to the two insulating coating layers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 9, 16, 17, 20,  and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shanai (Pub Num 2013/0043058) in view of Sok et al (KR Pat Num 100473632), as applied to claims 1, 8, 14, & 18 above (herein referred to as modified Shanai), further in view of further in view of Yun (KR Pat Num 10-1135108).  Modified 2 to 3kgf/cm2 are applied to the two insulating coating layers (see rejection above).  With respect to claim 17 & 21, Sok teaches a method further comprising the steps of the two FFC fabrics (top and bottom 450) and the conductor wires (452) moving in a vertical direction and passing between a pair of second heating rollers (440 & 441) in the second lamination process (Page 8); and the two FFC fabrics (top and bottom 450) and the conductor wires (450) passing between a pair of first rollers (410 & 415) in the first lamination process, wherein the first lamination process is to be free from a temperature interference of the second lamination process (Page 8).
	However, modified Shanai doesn’t discloses a third lamination process performed after the second lamination process when an exposed window for exposing the conductor wires on the FFC fabric wherein the reinforcing film is laminated to the coating fabric of the FFC fabric facing the exposed window in the third lamination process under a temperature within a range of 110 °C to 130 °C and a pressure within a range of 1 kgf/cm2 to 3 kgf/cm2 (claims 9, 16, & 20).
	Yun teaches a method wherein a flexible flat cable is prepared for the termination of a connector that is simple and of low cost (Page 4, lines 122-128).  Specifically, with respect to claims 9, 16, & 20, Yun teaches a flexible flat cable (5, Fig 1-2) being made 
	With respect to claims 9, 16 & 20, it would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the stacked flexible flat cables of modified Ueno to comprise the metal planar plate configuration as taught by Yun because Yun teaches that such a configuration provides a method wherein a flexible flat cable is prepared for the termination of a connector that is simple and of low cost (Page 4, lines 122-128).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shanai (Pub Num 2013/0043058) in view of Reibel et al (Pat Num 2004/0069525, herein referred to as Reibel).  Shanai discloses a cable (Figs 1-2) comprising an adhesive film that has excellent adhesion and heat resistance (Paragraph 16), while also being excellent in flame retardancy (Paragraph 78), as disclosed with respect to claim 1 above.  
	However, Shai doesn’t necessarily disclose the insulation layer film is pre-treated by irradiation of an ultraviolet ray (claim 12).
	Reibel teaches a flexible flat cable (ie FFC, Fig 1) that can be manufacture with an easy process and is inexpensive to manufacture (Paragraph 5).  Specifically, with 
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the FFC of Shai to have the insulation layers pre-treated by irradiation of an ultraviolet ray configuration as taught by Reibel because Reibel teaches that such a configuration provides a flexible flat cable (ie FFC, Fig 1) that can be manufacture with an easy process and is inexpensive to manufacture (Paragraph 5).
Claims 26 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shanai (Pub Num 2013/0043058) in view of Sok et al (KR Pat Num 100473632), as applied to claims 14 & 18 above, further in view of Reibel et al (Pat Num 2004/0069525).  Shanai discloses a cable (Figs 1-2) comprising an adhesive film that has excellent adhesion and heat resistance (Paragraph 16), while also being excellent in flame retardancy (Paragraph 78).  
	However, Shai doesn’t necessarily disclose the insulation layer film is pre-treated by irradiation of an ultraviolet ray (claims 26 & 27).
	Reibel teaches a flexible flat cable (ie FFC, Fig 1) that can be manufacture with an easy process and is inexpensive to manufacture (Paragraph 5).  Specifically, with respect to claims 26 & 27,  Reibel teaches a method of manufacturing a FFC, wherein the FFC comprises a first and second insulation layer surrounding at least one signal 
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the FFC of Shai to have the insulation layers pre-treated by irradiation of an ultraviolet ray configuration as taught by Reibel because Reibel teaches that such a configuration provides a flexible flat cable (ie FFC, Fig 1) that can be manufacture with an easy process and is inexpensive to manufacture (Paragraph 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose various FFCs.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
March 25, 2021